NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0477n.06

                                           No. 20-4183


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 DOMINGO JIMENEZ-LORENZO,              )                                          FILED
                                       )                                     Oct 25, 2021
                                       )                                DEBORAH S. HUNT, Clerk
      Petitioner,
                                       )
                                       )
 v.                                                    ON PETITION FOR REVIEW FROM
                                       )
                                                       THE UNITED STATES BOARD OF
 MERRICK B. GARLAND, Attorney General, )               IMMIGRATION APPEALS
                                       )
                                       )
      Respondent.
                                       )
                                       )



Before: DAUGHTREY, COLE, and CLAY, Circuit Judges.

       MARTHA CRAIG DAUGHTREY, Circuit Judge. Domingo Jimenez-Lorenzo, a native

and citizen of Guatemala, petitions for review of a decision of the Board of Immigration Appeals

(BIA) denying his request for asylum and withholding of removal. He argues that he offered

sufficient evidence both of past persecution and of fear of future persecution to justify a grant of

relief. As did the immigration judge and the BIA, we hold that, even if Jimenez-Lorenzo could

establish that he has been or will be persecuted in Guatemala, he has not shown that such

persecution was based upon a protected ground. We thus deny the petition for review.

                     FACTUAL AND PROCEDURAL BACKGROUND

       As an unaccompanied fifteen-year-old, Jimenez-Lorenzo traveled from Guatemala to enter

the United States without inspection in August 2014. He then filed a timely application for asylum,

withholding of removal, and relief under the United Nations Convention Against Torture (CAT)
Case No. 20-4183, Jimenez-Lorenzo v. Garland


in April 2015. Jimenez-Lorenzo subsequently conceded removability after admitting that he

entered the country without inspection.

       At a later evidentiary hearing before an immigration judge, Jimenez-Lorenzo claimed that

he had suffered past persecution and feared future persecution both because of his religion and

because of his membership in a particular social group, which he defined as indigenous

Guatemalan youth church members. In support of his claim, Jimenez-Lorenzo recounted how, in

June 2014, he was walking to his Seventh-Day Adventist church in his Guatemalan hometown

when four members of the 18th Street Gang approached him and tried to convince him to join the

group. Despite the gang members’ assertion that he would “have a bunch of good things” if he

joined them, Jimenez-Lorenzo declined their offer because he “assume[d] that these individuals

w[ould] ask [him] or force [him] to steal if [he] bec[a]me part of the group, or even more, maybe

kidnap someone.” In response, the gang members told Jimenez-Lorenzo, “[I]f we ever see you

again and you are refusing to join us, we have to hit you.”

       Two weeks later, Jimenez-Lorenzo was walking to a neighborhood convenience store

when three of the gang members who had previously accosted him—together with three other gang

members—confronted him, pushed him to the ground, and threatened more severe actions if he

still refused to join the gang the next time they saw him. Even though his attackers offered no

reason for their actions other than their desire to increase gang membership, Jimenez-Lorenzo felt

that the confrontation was precipitated by the gang’s dislike of his church attendance. As he

testified, “They want me to join them. They don’t like that I am doing good things at church. They

don’t like that I do not do the horrible things that they are doing. That’s why they don’t like me.

That’s why they want me to become part of their group.”




                                                -2-
Case No. 20-4183, Jimenez-Lorenzo v. Garland


       In early August 2014, Jimenez-Lorenzo visited the same convenience store once again. On

that occasion, he was accosted by gang members who referred to his prior refusals to join the

group. They hit him in the face and kicked him in the stomach and back. As a result of that attack,

Jimenez-Lorenzo suffered bruises and swelling that were treated with medication at a local hospital

to ease inflammation and pain.

       Jimenez-Lorenzo saw members of the 18th Street Gang once more after he was beaten and

kicked, but the gang did not bother him at that time because he was with his parents in a crowded,

busy section of town. Nevertheless, he made the decision to leave Guatemala on August 12, 2014,

and, like three of his siblings, he traveled to the United States to work and to send money back to

Guatemala to help his parents and a younger sibling.

       Jimenez-Lorenzo further testified regarding his belief that if he were to return to

Guatemala, gang members would find him, kidnap him, beat him, and eventually kill him.

Moreover, he claimed that the local police would not save him from physical attack because law

enforcement officials demand large sums of money for such protection—money that he and his

Guatemalan relatives do not have.

       At the conclusion of the hearing, the immigration judge found Jimenez-Lorenzo to be a

credible witness. Nevertheless, the immigration judge denied the request for asylum because she

did not believe that Jimenez-Lorenzo was targeted for his religion or his membership in a particular

social group. She explained:

       There was no evidence that the gang members who harmed him or whom he feared
       were interested in his religion. There was more evidence that they simply were
       trying to recruit new members, which unfortunately is a common problem in
       Guatemala. The court further finds there’s no evidence the asserted particular social
       group is socially distinct within the society of Guatemala. Again, unfortunately,
       Guatemalan gangs do try to recruit many young men, but gang recruitment is not a
       basis for an asylum claim which is a well-established fact.



                                                -3-
Case No. 20-4183, Jimenez-Lorenzo v. Garland


(Citing Matter of E-A-G- 24 I&N Dec. 591 (BIA 2008)) (emphasis added). The immigration judge

also found no basis for granting Jimenez-Lorenzo withholding of removal or relief under the CAT.

        In reviewing the immigration judge’s denials of asylum and withholding of removal,1 the

BIA concluded that Jimenez-Lorenzo’s mere perceptions and beliefs regarding the motivation for

the 18th Street Gang’s encounters with him were insufficient to establish that any protected

characteristic—rather than a mere desire to increase gang membership—was the basis for the

alleged persecution and feared future persecution. In the absence of any relevant evidence to

support Jimenez-Lorenzo’s claims, the BIA dismissed the appeal of the denials of asylum and

withholding of removal.

                                               DISCUSSION

Standard of Review

        When the BIA issues its own decision in a matter before it, we review that decision “as the

final agency determination.” Khalili v. Holder, 557 F.3d 429, 435 (6th Cir. 2009). When the BIA

simply adopts the reasoning of the immigration judge, however, we also review the immigration

judge’s decision. Id. We review questions of law de novo, but factual findings under a substantial-

evidence standard. Guzman-Vazquez v. Barr, 959 F.3d 253, 259 (6th Cir. 2020). Under that

substantial-evidence standard, findings of fact made by an agency “must be upheld if supported

by reasonable, substantial, and probative evidence on the record considered as a whole.” INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992) (internal quotation marks and citation omitted). We may

reverse those factual findings only if the evidence in the record “not only supports a contrary




1
  In his appeal of the immigration judge’s determination to the BIA, Jimenez-Lorenzo made no mention or argument
regarding his claim under the CAT. The BIA thus found that portion of the claim for relief to have been waived.
Furthermore, Jimenez-Lorenzo makes no effort to revive that claim in his petition for review in this court.

                                                      -4-
Case No. 20-4183, Jimenez-Lorenzo v. Garland


conclusion, but indeed compels it.” Klawitter v. INS, 970 F.2d 149, 152 (6th Cir. 1992) (citing

Elias-Zacarias, 502 U.S. at 481 n.1).

Request for Asylum

       To establish his entitlement to asylum, Jimenez-Lorenzo must satisfy both prongs of a two-

step inquiry. Kouljinski v. Keisler, 505 F.3d 534, 541 (6th Cir. 2007). First, he must qualify as a

“refugee” as that term is defined in 8 U.S.C. § 1101(a)(42)(A), and second, he must show that his

application “merits a favorable exercise of discretion by the Attorney General.” Id. (citations

omitted).

       In pertinent part, 8 U.S.C. § 1101(a)(42)(A) provides:

       The term “refugee” means (A) any person who is outside any country of such
       person’s nationality . . . and who is unable or unwilling to return to, and is unable
       or unwilling to avail himself or herself of the protection of, that country because of
       persecution or a well-founded fear of persecution on account of race, religion,
       nationality, membership in a particular social group, or political opinion.

An asylum applicant bears the burden of proving that he or she is a refugee, “within the meaning

of section 1101(a)(42)(A) . . . . To establish that the applicant is a refugee within the meaning of

such section, the applicant must establish that race, religion, nationality, membership in a particular

social group, or political opinion was or will be at least one central reason for persecuting the

applicant.” 8 U.S.C. § 1158(b)(1)(B)(i) (emphasis added). See also Bonilla-Morales v. Holder,

607 F.3d 1132, 1136 (6th Cir. 2010).

       Regardless of whether Jimenez-Lorenzo would merit “a favorable exercise of discretion

by the Attorney General,” the evidence in the record before us does not support a determination

that Jimenez-Lorenzo meets the statutory definition of a “refugee.” Even presuming that the

threats to, and physical attacks on, Jimenez-Lorenzo constitute “persecution”—and that

indigenous Guatemalan youth church members can be considered a “particular social group”—



                                                 -5-
Case No. 20-4183, Jimenez-Lorenzo v. Garland


absolutely no evidence offered by Jimenez-Lorenzo indicates that “at least one central reason” for

such persecution was his religion or membership in a recognizable, particular social group.

       At his evidentiary hearing, Jimenez-Lorenzo did offer an exhibit entitled “Interface of

Churches and Organised Crime in Latin America.” In that article, the author posited that criminal

organizations’ persecution of Christians generally is motivated by two elements:

       The primary reason for persecution is that organised crime sees Christians as a
       threat when they openly oppose their activities, especially when they get involved
       in social programmes or in politics.

       The second reason, that often inspires the first one, is the view that Christian faith
       is not compatible with their ideals, and that they fear Christians will influence
       members of the community or even members of their own organisations to oppose
       their activities.

In his own testimony before the immigration judge, Jimenez-Lorenzo echoed those same reasons

for why he thought that the gang members were attacking him.

       Importantly, though, the only evidence that can be gleaned from the administrative record

in this case is that the 18th Street Gang targeted, attacked, and injured Jimenez-Lorenzo, not

because his Christian ideals were incompatible with the goals of the gang, but rather because the

gang members were upset that Jimenez-Lorenzo would not join their organization. In fact,

Jimenez-Lorenzo himself testified that, while he was being attacked, and later, when he was

threatened with future violence, the gang members spoke only of his recalcitrance in joining forces

with them—not of any opposition to religion, a particular religious denomination, or religious

values. Consequently, Jimenez-Lorenzo has failed to establish the necessary nexus between a

protected status and any past or potential persecution. See Zaldana Menijar v. Lynch, 812 F.3d

491, 500 (6th Cir. 2015) (“[F]orced recruitment alone does not establish the nexus of persecution

‘on account of’ a protected statutory ground.” (citing Elias-Zacarias, 502 U.S. at 482)). In the

absence of any proof whatsoever that either Jimenez-Lorenzo’s religion or his particular-social-

                                                -6-
Case No. 20-4183, Jimenez-Lorenzo v. Garland


group membership was “at least one central reason” for the alleged persecution he suffered, we

conclude that Jimenez-Lorenzo cannot establish his entitlement to a grant of asylum.

Request for Withholding of Removal

       Pursuant to the provisions of 8 U.S.C. § 1231(b)(3)(A) governing withholding of removal,

“the Attorney General may not remove an alien to a country if the Attorney General decides that

the alien’s life or freedom would be threatened in that country because of the alien’s race, religion,

nationality, membership in a particular social group, or political opinion.” To justify a grant of

withholding of removal under that statutory provision, therefore, a petitioner “must establish that

there is a clear probability that he will be subject to persecution if forced to return to the country

of removal.”     Pilica v. Ashcroft, 388 F.3d 941, 951 (6th Cir. 2004) (citations omitted).

Additionally, individuals seeking withholding of removal “must demonstrate that a protected

ground was at least one reason for their persecution.” Guzman-Vazquez, 959 F.3d at 274

(emphasis added).

       In Guzman-Vazquez, we held that applicants for withholding of removal did not, like

individuals seeking asylum, need to prove that the protected ground was one of the central reasons

for the persecution; instead, a petitioner need show only that a protected ground was one such

reason. Id. That somewhat lesser burden of proof is of no help to Jimenez-Lorenzo, however.

Because the immigration judge correctly found that the administrative record contains no evidence

that the 18th Street Gang targeted Jimenez-Lorenzo because of his religion or his status as an

indigenous Guatemalan youth church member, Jimenez-Lorenzo cannot establish the necessary

nexus between a protected ground and past persecution or fear of future persecution that would

justify a grant of withholding of removal.




                                                 -7-
Case No. 20-4183, Jimenez-Lorenzo v. Garland


                                          CONCLUSION

       Any persecution that Jimenez-Lorenzo suffered was due to his refusal to join the 18th

Street gang, not because of a statutorily protected ground. Although gang violence and retaliation

for refusal to join gangs are terrifying and tragic realities in many parts of the world, until Congress

exhibits the courage to reform our nation’s immigration laws to promote the compassion and

humanity that our nation purports to exemplify, people like Jimenez-Lorenzo will continue to

suffer and be forced to live lives marked by fear and brutal violence. Under the laws as they now

exist, we are constrained to conclude that Jimenez-Lorenzo has failed to establish the required

nexus to justify a grant either of asylum or withholding of removal. We therefore DENY his

petition for review.




                                                  -8-